Citation Nr: 0817737	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-40 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas




THE ISSUE

Entitlement to Dependency and Indemnity Compensation based on 
service connection for the cause of the veteran's death.




REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active service from July 1956 to July 1960.  
He died in December 2003; the current appellant is the 
veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision.  

In November 2006 the Board issued a decision denying the 
claim.  The appellant thereupon submitted an appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  

In May 2008 the Court issued an Order granting a Joint Motion 
of the Parties to vacate the Board's decision and remanding 
the case back to VA for further development action.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for actions in 
compliance with the Court's Order.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The veteran in this case died of an acute myocardial 
infarction.  The veteran's STR was presumably destroyed by a 
fire at the National Personnel Records Center (NPRC).  The 
Court's Order held that VA had not satisfied the heightened 
duty to assist in cases where a veteran's service records 
were destroyed while in government custody.  Washington v. 
Nicholson, 21 Vet. App. 191, 195 (2007).  

If service records are presumed to have been destroyed while 
in government custody, VA's duty to assist is heightened and 
includes an obligation to search for other forms of records 
that support the claimant's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

There is also a heightened obligation to explain findings and 
to carefully consider the benefit-of-the-doubt rule in cases 
where presumed destroyed while in custody of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

The Court found specifically that the appellant was not 
advised that she could submit lay statements from herself or 
her friends and family members recounting the veteran's 
symptoms or treatment.  There was also no specific notice to 
the appellant that, in light of the missing STR, she should 
provide information regarding private treatment the veteran 
had received for his heart and related conditions during and 
since service, including his hypertension condition, or 
continuity of symptoms.  

Because VA had not satisfied the heightened duty to assist, 
the Court remanded the claim to require VA to afford the 
appellant ample notice as to the alternative forms of 
evidence that she may submit in support of her claim, or that 
she should identify and authorize VA to obtain in her behalf.  

Remand to the RO is required at this point because the 
jurisdiction previously conferred upon the Board by 38 C.F.R. 
§ 19.9 (2002) to develop evidence, and then to adjudicate 
claims based on that evidence not previously reviewed by the 
RO, has been invalidated.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.2003). See 
also 38 C.F.R. § 19.37 (2007).  

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO's letter should also invite the appellant to submit 
all evidence in her possession not already of record, and 
ensure that its notice to the veteran meets the requirements 
of the Court's recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.  
 
The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007); 38 C.F.R. § 3.159 
(2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
hereinabove, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the appellant a 
letter advising her of the elements 
required to support entitlement to DIC 
and of the respective obligations of VA 
and the claimant in obtaining evidence.  
The letter should advise the appellant to 
provide VA with any evidence in her 
possession relevant to his claim that is 
not already of record.  

The letter should specifically advise the 
appellant of alternative types of 
evidence acceptable in situations where 
service records have been destroyed while 
in government custody, to include "buddy 
statements" regarding symptoms and 
treatment in service, lay statements 
regarding symptoms and treatment after 
discharge from service, employment 
records, and medical and lay evidence of 
continuity of symptoms.  

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the appellant's claim 
for DIC in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted, 
the RO should furnish to the appellant an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford her a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The appellant need take no action unless otherwise notified, 
but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



